Case: 2:21-cv-01621-EAS-KAJ Doc #: 8 Filed: 07/20/21 Page: 1 of 2 PAGEID #: 41



                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION

UNITED STATES OF AMERICA,                                      Case No. 2:21-cv-1621

               Plaintiff,                                      JUDGE SARGUS
                                                               Magistrate Judge Jolson
               v.

TWENTY-EIGHT THOUSAND ONE                                      VERIFIED CLAIM
HUNDRED EIGHTY AND 00/100
DOLLARS ($28, 180.00) IN UNITED
STATES CURRENCY,

               Defendant.

                            VERIFIED CLAIM OF KERMIT WARREN

       I, Kermit Warren of New Orleans, Louisiana, do hereby file my verified claim for the

$28, 180.00 in U.S. Currency in the above-referenced case, which was seized from me at the John

Glenn Columbus International Airport in Columbus, Ohio on November 4, 2020.

       I am the lawful owner of this money, which is my personal savings that I lawfully earned

over several years while working in my hometown of New Orleans at Central Grocery, shining

shoes at the Roosevelt Hotel, and hauling scrap metal and towing, as well as from small

inheritances I received from my parents.

       I declare under penalty of perjury that the foregoing is true and correct.



Executed on July    ;£.,    2021.             Signed:_~ u~
                                                     \..._,/
  Case: 2:21-cv-01621-EAS-KAJ Doc #: 8 Filed: 07/20/21 Page: 2 of 2 PAGEID #: 42




                               CERTIFICATE OF SERVICE

       I hereby certify that on July 20, 2021, a copy of the foregoing claim was served on

Deborah Diane Grimes, Assistant United States Attorney via the Court’s CM/ECF filing system

and was served on Vipal J. Patel, Acting United States Attorney, c/o Asset Forfeiture Unit, 303

Marconi Boulevard, Suite 200 Columbus, Ohio 43215 by overnight mail.



                                            /s/ Kevin P. Foley
                                            Kevin P. Foley (0059949)
                                            Reminger Co., L.P.A.
                                            200 Civic Center Drive, Suite 800
                                            Columbus, OH 43215
                                            Phone: 614-232-2416; Fax: 614-232-2410
                                            Email: kfoley@reminger.com
                                            Attorney for Claimant Kermit Warren
